Citation Nr: 0948335	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability 
was denied by the RO in a decision of November 2004.  The 
appellant was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's November 2004 
decision is relevant and probative of the issue at hand.

3.  Hearing loss disability is attributable to noise exposure 
in service.


CONCLUSIONS OF LAW

1.  The November 2004decision, which denied service 
connection for bilateral hearing loss disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence received since the November 2004 decision, 
which denied service connection for bilateral hearing loss 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Bilateral hearing loss disability was incurred in wartime 
service.  38 U.S.C.A. § 1110, (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim is being reopened.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  


Legal Criteria and Analysis

New and Material 

Service connection for bilateral hearing loss disability was 
denied in a November 2004 rating decision on the basis that 
bilateral hearing loss was not shown in service and that 
there was no nexus to service.  The appellant did not appeal 
the decision and it became final.

At the time of the decision, the record included service 
treatment records including a separation examination showing 
15/15 hearing on whisper test; private treatment records 
showing bilateral hearing loss disability, and showing 
complaints of and treatment for bilateral hearing loss 
disability; a VA examination of July 2004 with a negative 
nexus opinion and an additional VA opinion of August 2004 
which stated that the appellant's current level of hearing is 
due to presbycusis.  

Submitted since the RO's November 2004 decision is a November 
2007 letter from the appellant's private physician wherein he 
states that the appellant has significant hearing loss and 
tinnitus and opines that it is more likely than not that 
given his service in the south Pacific, exposure to auditory 
trauma and being in combat engineering contributed to his 
hearing condition.  

The RO's November 2004 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was 
evidence of bilateral hearing loss disability, but no 
evidence of a nexus to service.  Since that determination the 
appellant has introduced evidence of a nexus to service in 
the form of a private physician's letter of November 2007 
which state that the appellant's noise exposure in service 
contributed to his current hearing loss.  This evidence is 
relevant and probative to the issue at hand.  The evidence 
clearly cures the evidentiary defect that existed at the time 
of the prior decision.  See 38 C.F.R. § 3.156.  Based upon 
the reason for the prior denial, the additional evidence is 
new and material and the claim is reopened. 

Service Connection

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active service and organic diseases of 
the nervous system become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

Private treatment records of October 2002 note that the 
appellant wore a hearing aid in his left ear.  Records of 
January 2003 note that the appellant complained of increased 
wax in his canal and could not hear with his right hearing 
aid.  

A private audiology report of April 2004 shows puretone 
thresholds, in decibels, for air conduction test as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
X
80
LEFT
65
65
80
X
85

A July 2004 VA audiological examination shows puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
85
85
90
LEFT
55
65
80
80
80

Speech recognition test was 80 percent bilaterally.  The 
audiologist opined that hearing loss is of unknown etiology.  
She noted that the configuration of the audiogram is not 
consistent with noise exposure only.  Finally, she noted that 
she could not resolve this issue without resorting to 
speculation.

The RO sought an additional VA opinion which was provided in 
August 2004.  In it, the Chief of the VA audiology noted that 
the appellant had extensive noise exposure in the military.  
She further noted that the claim file shows the appellant 
passed a whisper test at the time of discharge which he would 
have not done if his hearing was as bad as it is now.  She 
noted occupational noise exposure in the form of tractor 
salesman, which was noted to be minimal exposure; and 
recreational noise exposure in the form of hunting.  She 
opined that it is as likely as not that the appellant 
suffered some hearing loss in the service but his current 
level of hearing is due to presbycusis.

In a November 2007 letter the appellant's private physician 
stated that he was following the appellant and that he has 
significant hearing loss and tinnitus.  He opined that it is 
more likely than not that given the appellant's service in 
the South Pacific, exposure to auditory trauma and being in 
combat engineering contributed to his hearing condition.  

A VA examination report of April 2008 notes that the examiner 
reviewed the claim file and medical records.  The examiner 
noted that the appellant served in the Army from April 1943 
to February 1946 and his MOS was Combat Engineer.  She noted 
that the service treatment records showed hearing within 
normal limits per whisper test only.  He noted outside 
audiometric data from April 2004 showed moderate to severe 
primary flat sensorineural hearing loss, 58 years after 
military duty.  She further noted the private physician's 
opinion of November 2007.  Noise exposure in the military was 
noted to include explosives, gun fire, jack hammer and 
tractors.  Occupational noise exposure was noted to include 
noise exposure related to being employed as a caterpillar and 
John Deere tractor salesman.  Recreational noise exposure was 
noted to include noise exposure as an avid hunter.  The 
examiner noted a history of left otitis externa and media 
with ruptured tympanic membrane.  

Puretone thresholds in decibels were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
80
85
LEFT
65
70
80
85
85

Average puretone thresholds were 77.5 in the right ear and 80 
in the left ear.  Speech recognition was 80 percent 
bilaterally.

The diagnosis was bilateral moderately severe to sever flat 
sensorineural hearing loss.  Word recognition scores were 
good.  Middle ear function was normal.  The examiner opined 
that hearing loss is less likely as not (less than 50/50 
probability) caused by or a result of noise exposure.  She 
reasoned that based on audiometric configuration, service 
medical records and case history current hearing loss is less 
likely than not due to noise exposure while in the military 
and more likely than not, greater than 50/50 probability, due 
to a combination of occupational noise exposure, presbycusis 
and other comorbities.  She quoted a passage from the 
American College of Occupational and Environmental Medicine 
as part of her opinion.  

In a Notice of Disagreement of September 2008 the appellant 
stated that the VA had conceded noise exposure in service as 
they had granted service connection for tinnitus.  He stated 
he was exposed to a great deal of auditory trauma in World 
War II as a combat engineer and that his hearing was damaged 
at that time.  He acknowledged subsequent noise exposure as a 
hunter, but noted he wore hearing protection at the time.  He 
stated he did not wear any hearing protection during service 
where he was exposed to weapon's fire, thousand of dynamite 
blasts, and explosives in the form of artillery and bombs.  
He further stated he was not exposed to noise as a civilian 
at the same levels as in service.  Finally, he stated that 
the auditory trauma that caused his tinnitus also caused his 
hearing loss; that he had bad hearing in the late 1940's and 
early 1950's.  

The appellant seeks service connection for a bilateral 
hearing loss disability.  The appellant argues that exposure 
to the noise during service caused his disability.  After 
review of the evidence, the Board finds in favor of the 
appellant.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Board recognizes that the appellant has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The appellant's private 
treatment records of April 2004, and VA examinations of July 
2004 and April 2008 show that the appellant's auditory 
thresholds in all of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater.  Therefore, the 
Board must now determine if the appellant's hearing loss 
disability is due to service.  

The Board finds that when all the evidence in this case is 
closely considered, there is no conflict in the evidence.  
The Board is presented with evidence that the Veteran was 
exposed to noise during service consistent with his MOS.  
38 U.S.C.A. § 1154(a).  In 2004 there was an opinion that his 
hearing loss was not consistent with noise exposure only.  
This tends to establish that some of the hearing loss is 
consistent with noise exposure.  In an August 2004 report it 
was noted that it was as likely as not that the Veteran 
suffered some hearing loss in service, but the current level 
was due to presbycusis.  In 2007, a private examiner 
determined that the noise exposure in-service contributed to 
the hearing loss.  Again, the examiner did not determine that 
all loss was due to service, but some was due to service.  In 
2008, a VA examiner determined that the loss was due to 
occupational noise exposure, presbycusis and other 
comorbidities.  The examiner then addressed the impact of 
"superimposed age related losses."  Although this examiner 
appeared to write a negative opinion, the opinion included 
the phrase other comorbidities and the only other identified 
factor was the in-service noise exposure.  The use of the 
term superimposed again reflects that there was some loss 
that was superimposed upon.  

Here, no examiner has determined that all of the hearing loss 
disability is due to service.  However, each examiner has 
established that some level of hearing loss is due to in-
service noise exposure.  Under the circumstances, service 
connection is warranted because there is disability due to 
in-service injury.  The percentage of the impairment that 
should be assigned is a rating issue rather than a service 
connection issue.

In reaching this determination, the Board has carefully 
considered the opinion of the 2008 examiner.  However, that 
examiner initially stated that hearing loss was less likely 
as not caused or a result of noise exposure.  However, in the 
following sentence determined that hearing loss was due to 
noise exposure, presbycusis and other factors.  We find the 
initial statement that his hearing loss is not caused by or a 
result of noise exposure to be overly broad when the rest of 
the opinion is read.  As noted above, when the entire record 
is reviewed there is no real conflict. Some, but not all, of 
the disability is due to service.



ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss disability is granted.

Service connection for bilateral hearing loss disability is 
granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


